EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Tarleton on 10/21/2021.

The application has been amended as follows: 
	As per claim 1, line 2 “a plurality of” change to --six side---
	As per claim 1, line 3 “each respective face of the plurality of faces” change to --each side face of the six side faces---
	As per claim 1, line 3 after “each male node having” insert --a same size and shape centered on each side face of the six side faces, each male node having ---
	As per claim 1, lines 15 and 16 “contiguity using any respective faces of the plurality of faces of the female piece and to allow multiple female pieces to be attached to any respective sides of a single male piece” change to-- contiguity using any side face of the six side faces of the female piece and to allow multiple female pieces to be attached to any side face of the six side faces of the male cubic unit piece---
	As per claim 2, line 1, after “wherein” delete -- all of the male nodes have a same size and shape,---
 after “of claim 1” delete -- wherein the male cubic unit piece has the male node centered on each respective face of the male piece, and---
	As per claim 4, lines 1-2, delete “all of the male nodes have a same size and shape,”
	As per claim 4, lines 3-4, delete “wherein the male cubic unit piece has the male node centered on the respective face,”
	Cancel claims 5 and 9-13.
	As per claim 25, lines 2-3 “beveled edges on one or both sides” change to – beveled edges on both sides--- 
The following is an examiner’s statement of reasons for allowance: the examiner acknowledged that the closes prior art to Cheng, Hogg and Magram alone or in combination does not disclose a modular block toy to include a male cubic unit with six sides wherein each male node having a same size and shape centered on each side of the six sides of the male cubic unit piece and a female cubic piece having a geometric shape of a cube of the same scale as the male cubic unit piece, the female cubic piece having six side, each side face having a female component formed thereon that consists of a cross-shaped channel with a planform shape of a cross” and “each cross-shaped channel having a bottom wall that is an exposed portion of the respective side face, and each cross-shaped channel formed of first and second channels that intersect in a center of the cross-shaped channel at a 90-degree angle, each of the first and second channels having a first end and a second end, and each of the first and second channels having first and second pair of opposing side walls extending from the bottom wall, with the first pair of opposing side walls located at the first end of the first and second channels and the second pair of opposing side walls located at the second end of the first and second channels, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/21/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711